927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rose M. TYSONv.Daniel R. LEVINSON, Chairman, U.S. Merit Systems ProtectionBoard, Appellant.
No. 90-5110.
United States Court of Appeals, District of Columbia Circuit.
Feb. 5, 1991.

DISMISSED.
Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of Appellant's motion to dismiss appeal, motion for leave to file and of the lodged motion for extension of time to file opening brief, it is


2
ORDERED, by the Court, that the motion to dismiss is granted and this case is remanded to the District Court with instructions to vacate the judgment and to dismiss the complaint as moot.    See U.S. v. Munsingwear, 340 U.S. 36 (1950).  It is


3
FURTHER ORDERED that the motion for leave to file is granted and the Clerk is directed to file the lodged motion.  It is


4
FURTHER ORDERED, that the motion for extension of time is dismissed as moot.


5
The Clerk is directed to transmit a certified copy of this order to the District Court in lieu of formal mandate.